DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-16 are pending.
Claim 2 is cancelled.


Allowable Subject Matter
Claims 1 and 3-16 are allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance:
After a thorough search, examination, persuasive amendment and arguments and in light of the prior art made of record, claims 1 and 3-16 are allowed.
The Applicants' replies make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed on 01/18/2021are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/ZIAUL KARIM/
Primary Examiner, Art Unit 2119